Citation Nr: 1000430	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-05 165	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable rating for left lower extremity 
diabetic skin ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from February 1968 to January 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2005 rating action that denied a compensable 
rating for left lower extremity diabetic skin ulcers.  

In his February 2007 Substantive Appeal, the Veteran 
requested a Board hearing before a Veterans Law Judge at the 
RO.  In a July 2007 written statement, the Veteran withdrew 
his hearing request.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

In November 2009 written argument, the veteran's 
representative stated that the veteran's left lower extremity 
skin disability had worsened since the last VA examination 
many years ago in 2005, noting that the Veteran had so 
indicated in his 2007 Substantive Appeal, and the 
representative requested a new examination during an active 
stage of the disease.  He also stated that the right lower 
extremity may be involved.

Where the record does not adequately reveal the current state 
of disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2008); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Where a disease consists of active and 
inactive stages during which the condition improves, the VA 
must provide for the conduct of an adequate examination 
during the active stage of a disease.  See Ardison, 6 Vet. 
App. at 407-08.  Inadequate medical evaluation frustrates 
judicial review.  Hicks v. Brown,  8 Vet. App. 417, 422 
(1995).  In light of the veteran's representative's 
contentions that the veteran's service-connected 
dermatological disability may have worsened and that the 
right lower extremity may now be involved, the Board finds 
that the duty to assist requires that the appellant be 
afforded a new VA dermatological examination to determine the 
current extent and degree of severity of his service-
connected lower extremity diabetic skin ulcers, and that this 
case must be remanded to the RO to obtain such new 
examination to resolve the higher rating issue on appeal.  To 
the extent possible, the examination should be conducted 
during an active stage of the veteran's diabetic skin ulcer 
disease.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain any records of 
outstanding outpatient dermatological treatment and 
evaluation of the Veteran at the Lexington, Kentucky VA 
Medical Center (VAMC) and the Somerset, Kentucky VA Clinic 
from August 2006 up to the present time.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either the records are 
received or notification is provided that further efforts to 
obtain such records would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  

The RO should also contact the Veteran and his representative 
and request him to sign and submit written authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159, for the VA to obtain copies of any records of 
dermatological treatment since August 2005 by Christopher J. 
Miller, D.P.M., 311 North Langdon Street, Somerset, Kentucky 
42503, and John Roth, M.D., 177 Burt Road, Lexington, 
Kentucky 40503.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Lexington, Kentucky VAMC and the 
Somerset, Kentucky VA Clinic copies of 
all outstanding records of outpatient 
dermatological treatment and evaluation 
of the Veteran from August 2006 up to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.



2.  The RO should contact the Veteran and 
his representative and request him to 
provide written authorization to enable 
the VA to obtain copies of any records of 
dermatological treatment since August 
2005 by Christopher J. Miller, D.P.M., 
311 North Langdon Street, Somerset, 
Kentucky 42503, and John Roth, M.D., 177 
Burt Road, Lexington, Kentucky 40503. 

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
dermatological examination to determine 
the extent and degree of severity of his 
lower extremity diabetic skin ulcers, 
whether both left and right lower 
extremities are involved, whether and how 
they limit the function of any such body 
part, and how they impair him 
industrially.  To the extent possible, 
the examination should be conducted 
during an active stage of the veteran's 
diabetic skin ulcer disease.  

The entire claims folder must be made 
available to the doctor designated to 
examine the Veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

Unretouched color photographs of all 
areas of the body affected by diabetic 
skin ulcers should be associated with the 
examination report.    
  
The examiner should distinguish between 
any service-connected lower extremity 
diabetic skin ulcers, and non-service-
connected venous stasis ulcers.  He 
should specify the areas, in sq. in. or 
sq. cm., of any and all service-connected 
lower extremity diabetic skin ulcers or 
scars that (a) are deep or cause limited 
motion, and (b) are superficial and do 
not cause limited motion.  He should 
specify whether any superficial ulcer or 
scar is unstable or painful on 
examination.  He should comment as to 
whether any lower extremity diabetic skin 
ulcers or scars limit the function of any 
such affected body part.

The examiner must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.



6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include 
consideration of the propriety of 
referral for assignment of a higher 
rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009).  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

8.  Unless the higher rating benefit 
sought on appeal is granted to the 
veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

